



Exhibit 10.1


Form of CVR Agreement
CONTINGENT VALUE RIGHTS AGREEMENT
THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of , 2018 (this “Agreement”),
is entered into by and among Apricus Biosciences, Inc., a Nevada corporation
(“Apricus”), Seelos Therapeutics, Inc., a Delaware corporation (the “Company”),
, as representative of the holders of CVRs (the “Holders’ Representative”), and
, a , as Rights Agent (the “Rights Agent”) and as initial CVR Registrar (as
defined herein).
RECITALS
Apricus, Arch Merger Sub, a Delaware corporation and wholly-owned subsidiary of
Apricus (“Merger Sub”), and the Company have entered into an Agreement and Plan
of Merger dated as of July 30, 2018 (as it may be amended or supplemented from
time to time pursuant to the terms thereof, the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company with the Company surviving
the merger as a subsidiary of Apricus (the “Merger”).
Pursuant to the Merger Agreement, Apricus and the Company agreed to create and
issue to Apricus’ stockholders of record immediately prior to the Effective Time
contingent value rights as hereinafter described.
The parties have done all things necessary to make the contingent value rights,
when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Apricus and to make this Agreement a valid and binding agreement
of Apricus, in accordance with its terms.
NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the equal and proportionate benefit of all Holders (as hereinafter defined), as
follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Definitions.
(a)    For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:
(i)    the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
(ii)    all accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with United States
generally accepted accounting principles, as in effect on the date hereof;




1

--------------------------------------------------------------------------------





Exhibit 10.1


(iii)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;
(iv)    unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, words denoting any gender shall
include all genders and words denoting natural Persons shall include
corporations, partnerships and other Persons and vice versa; and
(v)    all references to “including” shall be deemed to mean including without
limitation.
(b)    Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:
“Affiliate” shall mean any corporation, company, partnership, joint venture or
firm which controls, is controlled by, or is under common control with a
specified Person. For purposes of this Agreement, “control” shall be presumed to
exist if one of the following conditions is met: (a) in the case of corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
stock or shares having the right to vote for the election of directors, and (b)
in the case of non-corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities. In the case of certain
entities organized under the laws of certain countries outside of the United
States, the maximum percentage ownership permitted by law for a foreign investor
may be less than fifty percent (50%), and that in such cases such lower
percentage shall be substituted in the preceding sentence, provided, that such
foreign investor has the power to direct the management and policies of such
entity.
“Agreement” has the meaning set forth in the Preamble.
“Apricus” has the meaning set forth in the Preamble.
“Board of Directors” means the board of directors of Apricus.
“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Apricus to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Rights Agent.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York are authorized or obligated by law or
executive order to remain closed.
“Calendar Year” means the period beginning on the Effective Date and ending on
December 31 of the year in which the Effective Date occurs, and, thereafter,
January 1 through and including December 31 of each year.






2

--------------------------------------------------------------------------------





Exhibit 10.1


“Common Stock” means the Common Stock, $0.001 par value per share, of Apricus.
“Company” has the meaning set forth in the Preamble.
“CVR Cash Payment Amount” has the meaning set forth in Section 2.4(a).
“CVR Certificate” has the meaning set forth in Section 2.5(a).
“CVR Non-Cash Payment Amount” has the meaning set forth in Section 2.4(b).
“CVR Payment Amount” has the meaning set forth in Section 2.4(b).
“CVR Payment Date” has the meaning set forth in Section 2.5(a).
“CVR Register” has the meaning set forth in Section 2.3(b).
“CVR Registrar” has the meaning set forth in Section 2.3(b).
“CVR Year” means the period beginning on the Effective Date and ending on
December 31 of the year in which the Effective Date occurs, and, thereafter,
January 1 through and including the earlier of: (i) December 31 of each year, or
(ii) , 2028.
“CVRs” means the Contingent Value Rights issued by Apricus pursuant to the
Merger Agreement and this Agreement.
“Effective Date” means the date on which the certificate of merger for the
Merger is filed with the Secretary of State of the State of Delaware and deemed
effective.
“Holder” means a Person in whose name a CVR is registered in the CVR Register.
“Holders’ Representative” means the representative of the Holders named in the
preamble, until a successor Holders’ Representative shall have become such
pursuant to the applicable provisions of this Agreement, and thereafter
“Holders’ Representative” shall mean such successor Holders’ Representative.
“Majority of CVR Holders” means, as of any date, the Holders holding a majority
of the outstanding CVRs as of such date; for this purpose, CVRs beneficially
owned by Apricus shall be considered as though not outstanding.
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“Merger Sub” has the meaning set forth in the Recitals.






3

--------------------------------------------------------------------------------





Exhibit 10.1


“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary, in each case, of Apricus, in his or her capacity
as such an officer, and delivered to the Rights Agent.
“Permitted Transfer” means a transfer of any or all of the CVRs: (i)  by will or
intestacy (upon the death of the Holder); (ii) by instrument to an inter vivos
or testamentary trust in which the CVRs are to be passed to beneficiaries upon
the death of the trustee; (iii)  made pursuant to a court order of a court of
competent jurisdiction (such as in connection with divorce, bankruptcy or
liquidation); (iv)  made by operation of law (including a consolidation or
merger) or in connection with the dissolution, liquidation or termination of any
corporation, limited liability company, partnership or other entity; (v) from a
participant’s account in a tax-qualified employee benefit plan to the
participant or to such participant’s account in a different tax-qualified
employee benefit plan or to a tax-qualified individual retirement account for
the benefit of such participant; (vi) from a participant in a tax-qualified
employee benefit plan, who received the CVRs from such participant’s account in
such tax-qualified employee benefit plan, to such participant’s account in a
different tax-qualified employee benefit plan or to a tax-qualified individual
retirement account for the benefit of such participant; (vii) to a non-profit
organization as a gift; or (viii) in the case of CVRs payable to a nominee, from
a nominee to a beneficial owner (and, if applicable, through an intermediary) or
from such nominee to another nominee for the same beneficial owner.
“Person” means any natural person, corporation, partnership, limited liability
company, trust, estate, other firm or entity or governmental body.
“Products” means products or product candidates being developed, tested in
clinical trials, manufactured, sold or distributed by Apricus or any of its
subsidiaries, or Apricus’ or its subsidiaries’ Affiliates, licensees (or
Affiliates or sublicensees of such licensees) or licensors or research,
development, collaboration, supply, manufacturing or similar commercialization
partners.
“Rights Agent” means the Rights Agent named in the Preamble to this Agreement,
until a successor Rights Agent shall have become such pursuant to the applicable
provisions of this Agreement, and thereafter “Rights Agent” shall mean such
successor Rights Agent.
“Rights Agent Costs” has the meaning set forth in Section 3.2(h).
“Rights Agent Fees and Expenses” has the meaning set forth in Section 3.2(h).
“Rights Agent Out-of-Pocket Expenses” has the meaning set forth in Section
3.2(h).
“Rights Agent Transaction Expenses” has the meaning set forth in Section 3.2(h).
“Surviving Corporation” shall mean the entity surviving the Merger.
“Surviving Person” has the meaning set forth in Section 7.1(a)(i).






4

--------------------------------------------------------------------------------





Exhibit 10.1


“Transaction Expenses” means (i) any reasonable out-of-pocket transaction costs,
fees or expenses (including any broker fees, finder’s fees, advisory fees,
accountant or attorney’s fees and transfer or similar taxes imposed by any
jurisdiction) incurred by Apricus or any of its subsidiaries or Affiliates in
connection with the Vitaros Agreements, and (ii) any taxes incurred or paid by
Apricus or any of its subsidiaries or Affiliates in connection with the Vitaros
Agreements. To the extent any Transaction Expenses are incurred or paid in a
currency other than U.S. dollars, the amount that was paid, as converted into
U.S. dollars using the applicable exchange rate in effect for the date on which
such amount was paid, as reported by The Wall Street Journal, shall be used in
the calculation of the “Transaction Expenses”.
“Vitaros Agreement” means any agreement to sell, exclusively license or
otherwise transfer all or any portion of the Vitaros Assets to a third party.
“Vitaros Assets” means those assets (including intellectual property rights)
owned or controlled by Apricus immediately prior to the Closing which are
related to or otherwise used or held for use in connection with the research,
development, manufacture, use, sale, or commercialization of pharmaceutical
product currently under development known as Vitaros in each case as set forth
on Schedule 2 hereto.
ARTICLE II    
CONTINGENT VALUE RIGHTS
Section 2.1.    Issuance of CVRs; Appointment of Rights Agent.
(a)    Effective as of the closing of the Merger, Apricus shall issue to Holders
one CVR per share of Common Stock such Holder held of record as of immediately
prior to the Effective Time, after giving effect to the Apricus Reverse Stock
Split.
(b)    Apricus hereby appoints as the Rights Agent to act as rights agent for
Apricus in accordance with the instructions hereinafter set forth in this
Agreement, and the Rights Agent hereby accepts such appointment.
(c)    Distribution of any CVR Payment Amount to Holders shall be made in
accordance with such Holder’s proportion of the aggregate outstanding CVRs as
reflected in the CVR Register from time to time.
Section 2.2.    Nontransferable.
The CVRs shall not be sold, assigned, transferred, pledged, encumbered or in any
other manner transferred or disposed of, in whole or in part, other than through
a Permitted Transfer.
Section 2.3.    No Certificate; Registration; Registration of Transfer; Change
of Address.
(a)    The CVRs shall not be evidenced by a certificate or other instrument.




5

--------------------------------------------------------------------------------





Exhibit 10.1


(b)    The Rights Agent shall keep a register (the “CVR Register”) for the
registration of CVRs. The Rights Agent is hereby initially appointed “CVR
Registrar” for the purpose of registering CVRs and transfers of CVRs as herein
provided. Upon any change to the identity of the Rights Agent, the successor
Rights Agent shall automatically also become the successor CVR Registrar.
(c)    Subject to the restriction on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument or instruments of transfer and any other requested
documentation in a form reasonably satisfactory to the CVR Registrar, duly
executed by the registered Holder or Holders thereof or by the duly appointed
legal representative, personal representative or survivor of such Holder or
Holders or by a duly authorized attorney, setting forth in reasonable detail the
circumstances relating to the transfer. Upon receipt of such written request and
materials, the CVR Registrar shall, subject to its reasonable determination that
the transfer instrument is in proper form and the transfer otherwise complies
with the other terms and conditions herein, register the transfer of the CVRs in
the CVR Register. All duly transferred CVRs registered in the CVR Register shall
be the valid obligations of Apricus, evidencing the same right and shall entitle
the transferee to the same benefits and rights under this Agreement, as those
previously held by the transferor. No transfer of a CVR shall be valid until
registered in the CVR Register, and any transfer not duly registered in the CVR
Register will be void ab initio. Any transfer or assignment of the CVRs shall be
without charge (other than the cost of any transfer tax which shall be the
responsibility of the transferor) to the Holder.
(d)    A Holder may make a written request to the CVR Registrar to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the CVR Registrar
shall promptly record the change of address in the CVR Register.
Section 2.4.    CVR Payment Amounts.
(a)    For each CVR Year, Apricus shall deliver, in accordance with the payment
procedures set forth in Section 2.5, 90% of any and all amounts actually
received by Apricus from each Vitaros Agreement during such CVR Year, less any
applicable Transaction Expenses (any such amount, a “CVR Cash Payment Amount”).
(b)    If any consideration received from a Vitaros Agreement in a CVR Year is
consideration other than cash, Apricus shall deliver, in accordance with the
payment procedures set forth in Section 2.5, an amount in cash equal to 90% of
the fair market value of such consideration, as determined in good faith by the
Board of Directors, less any applicable Transaction Expenses (any such amount a
“CVR Non-Cash Payment Amount”, and, together with the CVR Cash Payment Amount, a
“CVR Payment Amount”); provided, however, that if the Board of Directors, acting
in good faith, determines that it is not commercially reasonable for Apricus to
pay such cash amount, then Apricus and the Holders’ Representative shall discuss
and determine the appropriate form of consideration payable in accordance with
the procedure set forth in Section 8.10, which decision shall be binding on the
parties hereto and every Holder.




6

--------------------------------------------------------------------------------





Exhibit 10.1


(c)    Notwithstanding anything to the contrary contained herein, the first
$500,000 in consideration received by Apricus from Vitaros Agreements (after
deducting applicable Transaction Expenses) shall not be included in any
calculation of a CVR Payment Amount and shall be retained by Apricus.
(d)    If any consideration received from a Vitaros Agreement is in a currency
other than U.S. dollars, the amount of such proceeds shall be deemed to be the
U.S. dollar amount actually received by Apricus upon Apricus’ conversion of such
proceeds into U.S. dollars at the direction of the Holders’ Representative.
Section 2.5.    Payment Procedures.
(a)    Following the end of each Calendar Year, Apricus shall promptly, but in
no event later than the earlier to occur of (i) 90 days after the end of such
Calendar Year, and (ii) five Business Days following the date of completion of
Apricus’ audited financial statements for such Calendar Year, deliver to the
Rights Agent an Officer’s Certificate certifying that each Holder is entitled to
receive the applicable CVR Payment Amount (the “CVR Certificate”), which shall
set forth the date on which the Rights Agent is to pay the applicable CVR
Payment Amount to each of the Holders (the “CVR Payment Date”). The Rights Agent
shall promptly (and in no event later than five Business Days after receipt
thereof) send each Holder a copy of any CVR Certificate at its registered
address.
(b)    At least five (5) Business Days before the CVR Payment Date, Apricus
shall cause the CVR Payment Amount for each CVR then outstanding to be delivered
to the Rights Agent, who shall, on the CVR Payment Date, distribute the CVR
Payment Amount to the Holders as reflected on the CVR Register by check mailed
to the address of each such respective Holder as reflected in the CVR Register
as of the close of business on the last Business Day before such CVR Payment
Date.
(c)    Apricus shall be entitled to deduct and withhold, or cause to be deducted
or withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, such amounts as Apricus or the applicable subsidiary of Apricus is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code of 1986, as amended, or any provision of state, local
or foreign tax law. To the extent that amounts are so withheld or paid over to
or deposited with the relevant governmental entity, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the Holder
in respect of which such deduction and withholding was made.
(d)    Any portion of any CVR Payment Amount that remains undistributed to the
Holders (including by means of uncashed checks or invalid addresses on the CVR
Register) six (6) months after the date of the relevant CVR Payment Date shall
be delivered by the Rights Agent to Apricus, upon demand, and any Holder shall
thereafter look only to Apricus for payments of such CVR Payment Amount, without
interest, but such Holder shall have no greater rights against Apricus than
those accorded to general unsecured creditors of Apricus under applicable law.
Neither Apricus nor the Rights Agent shall be liable to any Holder in respect of
any cash delivered to a public official in compliance with any applicable state,
federal or other abandoned property, escheat or similar




7

--------------------------------------------------------------------------------





Exhibit 10.1


law. If any checks delivered pursuant to the provisions hereof shall not have
been cashed prior to the date on which the cash in respect of such checks would
otherwise escheat to or become the property of any governmental authority, any
cash in respect of such checks shall, to the extent permitted by law,
immediately prior to such time become the property of Apricus. Thereafter,
Apricus shall be responsible for compliance with unclaimed property obligations.
Section 2.6.    Annual Reporting.
(a)    If no CVR Payment Amounts have become payable pursuant to Section 2.4 of
this Agreement in the prior CVR Year, then within 60 days following each CVR
Year, Apricus shall deliver to the Rights Agent an Officer’s Certificate stating
that no CVR Payment Amounts are payable (the “Non-Achievement Certificate”). The
Rights Agent shall promptly (and in no event later than five Business Days after
receipt thereof) send each Holder a copy of such Non-Achievement Certificate at
the address reflected in the CVR Register as of the date the Rights Agent
received such Non-Achievement Certificate.
(b)    Upon demand by the Holders’ Representative within 45 calendar days after
distribution by the Rights Agent of a Non-Achievement Certificate (the
“Objection Period”), the Rights Agent shall deliver a written notice to Apricus
prepared by the Holders’ Representative (i) specifying that the Holders’
Representative objects to the determination of Apricus that no CVR Payment
Amounts are payable and (ii) setting forth the reason upon which such Holder or
Holders have determined that a CVR Payment Amount became payable during the
prior CVR Year (a “Notice of Objection”). Any dispute arising from a Notice of
Objection shall be resolved in accordance with the procedure set forth in
Section 8.10, which decision shall be binding on the parties hereto and every
Holder.
(c)    If a Notice of Objection has not been delivered to Apricus within the
Objection Period, then the Holders shall have no right to receive the applicable
CVR Payment Amount, and Apricus and the Rights Agent shall have no further
obligations with respect to such applicable CVR Payment Amount.
(d)    Apricus shall promptly furnish (and in no event later than ten Business
Days after receipt of a request) to the Rights Agent all information and
documentation in connection with this Agreement and the CVRs that the Rights
Agent or the Holders’ Representative may reasonably request in connection with
the determination of whether a CVR Payment Amount is due. The Rights Agent shall
forward any information and documentation it receives to the Holders who request
such information within five Business Days of receipt.
Section 2.7.    No Voting, Dividends or Interest; No Equity or Ownership
Interest in Apricus.
(a)    The CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable on the CVRs to any Holder.






8

--------------------------------------------------------------------------------





Exhibit 10.1


(b)    The CVRs shall not represent any equity or ownership interest in Apricus
or in the Surviving Corporation. The rights of the Holders are limited to those
expressly set forth in this Agreement, and such Holders’ sole right to receive
property hereunder is the right to receive cash from Apricus, if any, through
the Rights Agent in accordance with the terms hereof. It is hereby acknowledged
and agreed that a CVR shall not constitute a security of Apricus.
(c)    Each Holder acknowledges and agrees to the appointment and authority of
the Holders’ Representative to act as the exclusive representative, agent and
attorney-in-fact of such Holder and all Holders as set forth in this Agreement.
Each Holder agrees that such Holder will not challenge or contest any action,
inaction, determination or decision of the Holders’ Representative or the
authority or power of the Holders’ Representative and will not threaten, bring,
commence, institute, maintain, prosecute or voluntarily aid any action, which
challenges the validity of or seeks to enjoin the operation of any provision of
this Agreement, including, without limitation, the provisions related to the
authority of the Holders’ Representative to act on behalf of such Holder and all
Holders as set forth in this Agreement. If a Holder brings, commences,
institutes, maintains, prosecutes or voluntary aids any such action, such Holder
shall lose all rights under this Agreement and under such Holder’s CVRs,
including, without limitation, the right to receive any payments under this
Agreement or in connection with any CVR.
Section 2.8.    Amendments to Vitaros Agreements.
Notwithstanding anything contained herein to the contrary, neither Apricus nor
the Surviving Corporation shall amend any Vitaros Agreement if such amendments
materially and adversely affects the rights of the Holders to receive the CVR
Payment Amounts hereunder, unless the Holders’ Representative consents to each
such amendment.
Section 2.9.    Ability to Abandon CVRs.
A Holder may at any time, at such Holder’s option, abandon all of such Holder’s
remaining rights in a CVR by transferring such CVR to Apricus without
consideration therefor. Nothing in this Agreement shall prohibit Apricus or any
of its Affiliates from offering to acquire or acquiring any CVRs for
consideration from any or all Holders, in private transactions or otherwise, in
its sole discretion. Any CVRs acquired by Apricus or any of its Affiliates shall
be automatically deemed extinguished and no longer outstanding for purposes of
the definition of Majority of CVR Holders and ARTICLE V.
ARTICLE III    
THE RIGHTS AGENT
Section 3.1.    Certain Duties and Responsibilities.
(a)    The Rights Agent shall not have any liability for any actions taken or
not taken in connection with this Agreement, except to the extent such liability
arises as a result of its willful misconduct or gross negligence. No provision
of this Agreement shall require the Rights Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers.




9

--------------------------------------------------------------------------------





Exhibit 10.1


(b)    The Holders’ Representative may direct the Rights Agent to act on behalf
of the Holders in enforcing any of its or their rights hereunder. The Rights
Agent shall be under no obligation to institute any action, suit or legal
proceeding or to take any other action likely to involve material expense unless
the Holders’ Representative shall furnish the Rights Agent with reasonable
security and indemnity for any costs and expenses which may be incurred. All
rights of action under this Agreement may be enforced by the Rights Agent, and
any action, suit or proceeding instituted by the Rights Agent shall be brought
in its name as Rights Agent, and any recovery of judgment shall be for the
ratable benefit of all the Holders, as their respective rights or interests may
appear.
Section 3.2.    Certain Rights of Rights Agent.
The Rights Agent undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent. In
addition:
(a)    the Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties;
(b)    whenever the Rights Agent shall deem it desirable that a matter be proved
or established before taking, suffering or omitting any action hereunder, the
Rights Agent may, in the absence of willful misconduct or gross negligence on
its part, rely upon an Officer’s Certificate;
(c)    the Rights Agent may engage and consult with counsel of its selection and
the written advice of such counsel or any opinion of counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon;
(d)    in the event of arbitration, the Rights Agent may engage and consult with
tax experts, valuation firms and other experts and third parties that it, in its
sole and absolute discretion, deems appropriate or necessary to enable it to
discharge its duties hereunder;
(e)    the permissive rights of the Rights Agent to do things enumerated in this
Agreement shall not be construed as a duty;
(f)    the Rights Agent shall not be required to give any note or surety in
respect of the execution of such powers or otherwise in respect of the premises;
(g)    Apricus agrees to indemnify the Rights Agent for, and hold the Rights
Agent harmless against, any loss, liability, claim, demands, suits or expense
suffered or incurred by the Rights Agent (in each case pertaining to the Rights
Agent’s own account only) and arising out of or in connection with the Rights
Agent’s duties under this Agreement, including the reasonable costs and expenses
of defending the Rights Agent against any claims, charges, demands, suits or




10

--------------------------------------------------------------------------------





Exhibit 10.1


loss, unless such loss shall have been determined by a court of competent
jurisdiction to be a result of the Rights Agent’s willful misconduct or gross
negligence; and
(h)    Apricus agrees (i) to pay the fees and expenses of the Rights Agent in
connection with this Agreement, as set forth on Schedule 1 hereto (the “Rights
Agent Fees and Expenses”), and (ii) to reimburse the Rights Agent for all taxes
and governmental charges, reasonable expenses and other charges of any kind and
nature incurred by the Rights Agent in the execution of this Agreement (other
than taxes measured by the Rights Agent’s net income) (the “Rights Agent
Transaction Expenses”). The Rights Agent shall also be entitled to reimbursement
from Apricus for all reasonable and necessary out-of-pocket expenses (including
reasonable fees and expenses of the Rights Agent’s counsel and agent) paid or
incurred by it in connection with the administration by the Rights Agent of its
duties hereunder (the “Rights Agent Out-of-Pocket Expenses” and, together with
the Rights Agent Fees and Expenses and the Rights Agent Transaction Expenses,
the “Rights Agent Costs”). An invoice for the Rights Agent Costs will be
rendered a reasonable time before, and paid on, the effective date of the
applicable transaction, provided that 50% of any Rights Agent Costs shall be
offset against any CVR Payment Amount, if any. An invoice for any out-of-pocket
expenses and per item fees realized will be rendered and payable within 30
calendar days after receipt by Apricus. Apricus agrees to pay to Rights Agent
any amounts, including fees and expenses, payable in favor of the Rights Agent
in connection with any dispute, resolution or arbitration arising under or in
connection with this Agreement; provided, that in the event of a resolution in
favor of Apricus, any amounts, including fees and expenses, payable by Apricus
in favor of the Rights Agent or payable in favor of Apricus related to such
dispute, resolution or arbitration shall be offset against any CVR Payment
Amount, if any.
Section 3.3.    Resignation and Removal; Appointment of Successor.
(a)    The Rights Agent may resign at any time by giving written notice thereof
to Apricus specifying a date when such resignation shall take effect, which
notice shall be sent at least 30 days before the date so specified.
(b)    If the Rights Agent shall resign, be removed or become incapable of
acting, Apricus, by way of a Board Resolution, shall promptly appoint a
qualified successor Rights Agent who may (but need not) be a Holder but shall
not be an officer of Apricus. The successor Rights Agent so appointed shall,
forthwith upon its acceptance of such appointment in accordance with this
Section 3.3(b), become the successor Rights Agent.
(c)    Apricus shall give notice of each resignation and each removal of a
Rights Agent and each appointment of a successor Rights Agent by mailing written
notice of such event by first-class mail, postage prepaid, to the Holders as
their names and addresses appear in the CVR Register. Each notice shall include
the name and address of the successor Rights Agent. If Apricus fails to send
such notice within ten days after acceptance of appointment by a successor
Rights Agent, the successor Rights Agent shall cause such notice to be mailed at
the expense of Apricus.






11

--------------------------------------------------------------------------------





Exhibit 10.1


(d)    Notwithstanding anything to the contrary in this Section 3.3, unless
consented to in writing by the Holders’ Representative, Apricus shall not
appoint as a successor Rights Agent, any Person that is not a stock transfer
agent of national reputation or the corporate trust department of a commercial
bank.
Section 3.4.    Acceptance of Appointment by Successor.
Every successor Rights Agent appointed hereunder shall, at or prior to such
appointment, execute, acknowledge and deliver to Apricus and to the retiring
Rights Agent an instrument accepting such appointment and a counterpart of this
Agreement, and thereupon such successor Rights Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Rights Agent; provided, that upon the request of Apricus
or the successor Rights Agent, such retiring Rights Agent shall execute and
deliver an instrument transferring to such successor Rights Agent all the
rights, powers and trusts of the retiring Rights Agent and shall cooperate in
the transfer of all relevant data, including the CVR Register, to the successor
Rights Agent.
ARTICLE IV    
COVENANTS
Section 4.1.    List of Holders.
Apricus shall furnish or cause to be furnished to the Rights Agent in such form
as Apricus receives from its transfer agent (or other agent performing similar
services for Apricus), the names, addresses and shareholdings of the Holders,
within ten Business Days after the Effective Time.
Section 4.2.    Payment of CVR Payment Amount.
Apricus shall duly and promptly pay the CVR Payment Amount due to all Holders,
if any, in immediately available funds, to the Rights Agent to be distributed to
the Holders in the manner provided for in Section 2.5 and in accordance with the
terms of this Agreement.
Section 4.3.    Performance of Vitaros Agreements; Disbursement of CVR Payment
Amounts.
Unless this Agreement and the CVRs shall have been terminated as provided
herein, from and after the date hereof, Apricus shall (i) perform all of its
material obligations under all Vitaros Agreements and (ii) disburse all CVR
Payment Amounts in accordance with the terms hereof. The parties hereto
acknowledge that pursuant to the Vitaros Agreements, third parties may be
responsible for, among other things, the development, regulatory filings,
marketing and commercialization associated with the relevant Products named
therein.






12

--------------------------------------------------------------------------------





Exhibit 10.1


Section 4.4.    Prohibited Actions.
Apricus shall take no action for the principal purpose of reducing the amount of
CVR Payment Amounts payable under this Agreement or restricting Apricus’ ability
to pay the CVR Payment Amounts hereunder.
Section 4.5.    Books and Records.
Apricus shall, and shall cause its subsidiaries to, keep true, complete and
accurate records in sufficient detail to enable the Holders and their
representatives to determine the amounts payable hereunder.
Section 4.6.    Assignments.
Apricus shall not, in whole or in part, assign any of its obligations under this
Agreement other than in accordance with the terms of Section 7.1. The Rights
Agent may not assign this Agreement without Apricus’ prior written consent. The
Holders’ Representative shall not assign this Agreement, except as provided in
Section 6.3.
ARTICLE V    
AMENDMENTS
Section 5.1.    Amendments Without Consent of Holders.
(a)    Without the consent of any Holders or the Holders’ Representative,
Apricus, when authorized by a Board Resolution, and the Rights Agent at any time
and from time to time, may enter into one or more amendments hereto, for any of
the following purposes:
(i)    Subject to Section 7.1, to evidence the succession of another Person to
Apricus and the assumption by any such successor of the covenants of Apricus
herein in a transaction contemplated by Section 7.1; or
(ii)    to evidence the termination of the CVR Registrar and the succession of
another Person as a successor CVR Registrar and the assumption by any successor
of the obligations of the CVR Registrar herein; provided, that such succession
and assumption is in accordance with the terms of this Agreement.
(b)    Without the consent of any Holders or the Holders’ Representative,
Apricus, when authorized by a Board Resolution, and the Rights Agent, in the
Rights Agent’s sole and absolute discretion, at any time and from time to time,
may enter into one or more amendments hereto, for any of the following purposes:
(i)    to evidence the succession of another Person as a successor Rights Agent
and the assumption by any successor of the covenants and obligations of the
Rights Agent herein; provided, that such succession and assumption is in
accordance with the terms of this Agreement;




13

--------------------------------------------------------------------------------





Exhibit 10.1


(ii)    to add to the covenants of Apricus such further covenants, restrictions,
conditions or provisions as the Board of Directors and the Rights Agent shall
consider to be for the protection of the Holders; provided, that in each case,
such provisions shall not adversely affect the interests of the Holders;
(iii)    to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions with respect to matters or questions arising under
this Agreement; provided, that in each case, such provisions shall not adversely
affect the interests of the Holders;
(iv)    as may be necessary or appropriate to ensure that the CVRs are not
subject to registration under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or any applicable state securities
or “blue sky” laws; or
(v)    to add, eliminate or change any provision of this Agreement unless such
addition, elimination or change is adverse to the interests of the Holders
and/or to the interests of the Holders’ Representative.
(c)    Promptly after the execution by Apricus and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.1, Apricus shall mail a
notice thereof by first-class mail to the Holders’ Representative and each of
the Holders at their addresses as they shall appear on the CVR Register, setting
forth in general terms the substance of such amendment.
Section 5.2.    Amendments With Consent of Holders.
(a)    Subject to Section 5.1 (which amendments pursuant to Section 5.1 may be
made without the consent of the Holders), with the consent of the Holders’
Representative and a Majority of CVR Holders, Apricus, when authorized by a
Board Resolution, the Holders’ Representative and the Rights Agent may enter
into one or more amendments hereto for the purpose of adding, eliminating or
changing any provisions of this Agreement, even if such addition, elimination or
change is in any way adverse to the interests of the Holders.
(b)    Promptly after the execution by Apricus, the Holders’ Representative and
the Rights Agent of any amendment pursuant to the provisions of this
Section 5.2, Apricus shall mail a notice thereof by first-class mail to the
Holders at their addresses as they shall appear on the CVR Register, setting
forth in general terms the substance of such amendment.
Section 5.3.    Execution of Amendments.
In executing any amendment permitted by this Article V, the Rights Agent shall
be entitled to receive, and shall be fully protected in relying upon, an opinion
of counsel stating that the execution of such amendment is authorized or
permitted by this Agreement. The Rights Agent may, but is not obligated to,
enter into any such amendment that affects the Rights Agent’s own rights,
privileges, covenants or duties under this Agreement or otherwise.




14

--------------------------------------------------------------------------------





Exhibit 10.1


Section 5.4.    Effect of Amendments.
Upon the execution of any amendment under this Article V, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.
ARTICLE VI    
HOLDERS’ REPRESENTATIVE
Section 6.1.    Appointment of Holders’ Representative.
To the extent valid and binding under applicable law, the Holders’
Representative is hereby appointed, authorized and empowered to be the exclusive
representative, agent and attorney-in-fact of each Holder, with full power of
substitution, to make all decisions and determinations and to act (or not act)
and execute, deliver and receive all agreements, documents, instruments and
consents on behalf of and as agent for each Holder at any time in connection
with, and that may be necessary or appropriate to accomplish the intent and
implement the provisions of this Agreement and to facilitate the consummation of
the transactions contemplated hereby, including without limitation for purposes
of (i) negotiating and settling, on behalf of the Holders, any dispute that
arises under this Agreement after the Effective Time, (ii) confirming the
satisfaction of Apricus’ obligations under this Agreement and (iii) negotiating
and settling matters with respect to the amounts to be paid to the Holders
pursuant to this Agreement.
Section 6.2.    Authority.
To the extent valid and binding under applicable law, the appointment of the
Holders’ Representative by the Holders upon the Effective Time is coupled with
an interest and may not be revoked in whole or in part (including, without
limitation, upon the death or incapacity of any stockholder). Subject to the
prior qualifications, such appointment shall be binding upon the heirs,
executors, administrators, estates, personal representatives, officers,
directors, security holders, successors and assigns of each Holder. To the
extent valid and binding under applicable law, all decisions of the Holders’
Representative shall be final and binding on all Holders. Apricus and the Rights
Agent shall be entitled to rely upon, without independent investigation, any
act, notice, instruction or communication from the Holders’ Representative and
any document executed by the Holders’ Representative on behalf of any Holder and
shall be fully protected in connection with any action or inaction taken or
omitted to be taken in reliance thereon by Apricus absent willful misconduct by
Apricus or the Rights Agent (as such willful misconduct is determined by a
final, non-appealable judgment of a court of competent jurisdiction). The
Holders’ Representative shall not be responsible for any loss suffered by, or
liability of any kind to, the Holders arising out of any act done or omitted by
the Holders’ Representative in connection with the acceptance or administration
of the Holders’ Representative’s duties hereunder, unless such act or omission
involves gross negligence or willful misconduct.




15

--------------------------------------------------------------------------------





Exhibit 10.1


Section 6.3.    Successor Holders’ Representative.
The Holders’ Representative may be removed for any reason or no reason by
written consent of a Majority of CVR Holders. In the event that the Holders’
Representative dies, becomes unable to perform his or her responsibilities
hereunder or resigns or is removed from such position, a Majority of CVR Holders
shall be authorized to and shall select another representative to fill such
vacancy and such substituted representative shall be deemed to be the Holders’
Representative for all purposes of this Agreement. The newly-appointed Holders’
Representative shall notify Apricus, the Rights Agent and any other appropriate
Person in writing of his or her appointment, provide evidence that a Majority of
CVR Holders approved such appointment and provide appropriate contact
information for purposes of this Agreement. Apricus and the Rights Agent shall
be entitled to rely upon, without independent investigation, the identity and
validity of such newly-appointed Holders’ Representative as set forth in such
written notice. In the event that within 30 days after the Holders’
Representative dies, becomes unable to perform his or her responsibilities
hereunder or resigns or is removed from such position and no successor Holders’
Representative has been so selected, Apricus shall cause the Rights Agent to
notify the Person holding the largest quantity of the outstanding CVRs (and who
is not Apricus or any Affiliate of Apricus) that such Person is the successor
Holders’ Representative, and shall be the successor Holders’ Representative
hereunder. If such Person notifies the Rights Agent in writing that such Person
declines to serve, the Rights Agent shall forthwith notify the Person holding
the next-largest quantity of the outstanding CVRs (and who is not Apricus or any
Affiliate of Apricus) that such next-largest-quantity Person is the successor
Holders’ Representative, and such next-largest-quantity Person shall be the
successor Holders’ Representative hereunder. (And so on, to the extent as may be
necessary.) The Holders are intended third party beneficiaries of this Section
6.3. If a successor Holders’ Representative is not appointed pursuant to the
preceding procedure within 60 days after the Holders’ Representative dies,
becomes unable to perform his or her responsibilities hereunder or resigns or is
removed from such position, Apricus shall appoint a successor Holders’
Representative.
Section 6.4.    Termination of Duties and Obligations.
Subject to Section 8.8, the Holders’ Representative’s duties and obligations
under this Agreement shall survive until no CVRs remain outstanding.
ARTICLE VII    
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
Section 7.1.    Apricus May Not Consolidate, Etc.
(a)    Apricus shall not consolidate with or merge into any other Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, unless:
(i)    the Person formed by such consolidation or into which Apricus is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of Apricus substantially as an entirety (the “Surviving
Person”) shall expressly assume payment of amounts on all the CVRs and the
performance of every duty and covenant of this Agreement on the part of Apricus
to be performed or observed; and




16

--------------------------------------------------------------------------------





Exhibit 10.1


(ii)    Apricus has delivered to the Rights Agent an Officer’s Certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article VII and that all conditions precedent herein provided for
relating to such transaction have been complied with.
(b)    In the event Apricus conveys, transfers or leases its properties and
assets substantially as an entirety in accordance with the terms and conditions
of this Section 7.1, Apricus and the Surviving Person shall be jointly and
severally liable for the payment of the CVR Payment Amount and the performance
of every duty and covenant of this Agreement on the part of Apricus to be
performed or observed.
Section 7.2.    Successor Substituted.
Upon any consolidation of or merger by Apricus with or into any other Person, or
any conveyance, transfer or lease of the properties and assets substantially as
an entirety to any Person in accordance with Section 7.1, the Surviving Person
shall succeed to, and be substituted for, and may exercise every right and power
of, Apricus under this Agreement with the same effect as if the Surviving Person
had been named as Apricus herein, and thereafter, except in the case of a lease,
the predecessor Person shall be relieved of all obligations and covenants under
this Agreement and the CVRs.
ARTICLE VIII    
OTHER PROVISIONS OF GENERAL APPLICATION
Section 8.1.    Notices to Rights Agent and Apricus.
Any request, demand, authorization, direction, notice, consent, waiver or other
document provided or permitted by this Agreement shall be sufficient for every
purpose hereunder if in writing and sent by facsimile transmission, delivered
personally, or by certified or registered mail (return receipt requested and
first-class postage prepaid) or sent by a nationally recognized overnight
courier (with proof of service), addressed as follows, and shall be deemed to
have been given upon receipt:
(a)    if to the Rights Agent, addressed to it at 1110 Centre Point Curve, Suite
101, Mendota Heights, MN 55120-4101, facsimile at (651) 552-6942, or at any
other address previously furnished in writing to the Holders and Apricus by the
Rights Agent in accordance with this Section 8.1;
(b)    if to Apricus, addressed to it at 11975 El Camino Real, Suite 300, San
Diego, California 92130, or at any other address previously furnished in writing
to the Rights Agent and the Holders by Apricus in accordance with this Section
8.1; or








17

--------------------------------------------------------------------------------





Exhibit 10.1


(c)    if to the Holders’ Representative, addressed to it at , or at any other
address previously furnished in writing to the Rights Agent and Apricus by the
Holders’ Representative in accordance with this Section 8.1.
Section 8.2.    Notice to Holders.
Where this Agreement provides for notice to Holders, such notice shall be
sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-class postage prepaid, to each Holder affected by such event,
at his, her or its address as it appears in the CVR Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Holders is given by mail, neither
the failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.
Section 8.3.    Construction.
(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
(b)    The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
(d)    The use of the word “or” shall not be exclusive.
(e)    Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement, respectively.
(f)    Any reference to legislation or to any provision of any legislation shall
include any modification, amendment, re-enactment thereof, any legislative
provision substituted therefore and all rules, regulations, and statutory
instruments issued or related to such legislations.
(g)    The bold-faced headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.
Section 8.4.    Successors and Assigns.
This Agreement shall be binding upon, and shall be enforceable by and inure
solely to the benefit of, the parties and their respective successors and
assigns.




18

--------------------------------------------------------------------------------





Exhibit 10.1


Section 8.5.    Benefits of Agreement.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person (other than the parties hereto and the Holders) any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
The Holders shall have no rights or remedies hereunder except as expressly set
forth herein.
Section 8.6.    Governing Law.
This Agreement and the CVRs shall be governed by, and construed in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws; provided,
however, that all provisions regarding the rights, duties and obligations of the
Rights Agent shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within the State of New York, without regard to the principles or rules
concerning conflicts of laws which might otherwise require application of the
substantive laws of another jurisdiction.
Section 8.7.    Severability Clause.
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions of this Agreement or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If a final judgment of a court of competent jurisdiction
declares that any term or provision of this Agreement is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit such term or provision, to delete specific words
or phrases or to replace such term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be valid
and enforceable as so modified. In the event such court does not exercise the
power granted to it in the prior sentence, the parties hereto agree to replace
such invalid or unenforceable term or provision with a valid and enforceable
term or provision that will achieve, to the extent possible, the economic,
business and other purposes of such invalid or unenforceable term or provision.
Section 8.8.    Termination.
This Agreement shall terminate and be of no further force or effect, and the
parties hereto shall have no liability hereunder, following the payment of all
CVR Payment Amounts due hereunder for the CVR Year that will end on , 2028.










19

--------------------------------------------------------------------------------





Exhibit 10.1


Section 8.9.    Entire Agreement; Counterparts; Exchanges by Facsimile.
This Agreement constitutes the entire agreement and supersede all prior
agreements and understandings, both written and oral, among or between any of
the parties hereto with respect to the subject matter hereof and thereof. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall constitute one and the same instrument. The
exchange of a fully executed Agreement (in counterparts or otherwise) by all
parties hereto by facsimile or electronic transmission in .PDF format shall be
sufficient to bind the parties hereto to the terms and conditions of this
Agreement.
Section 8.10.    Negotiation; Arbitration.
(a)    Before any arbitration pursuant to Section 8.10(b), Apricus, the Rights
Agent and the Holders’ Representative shall negotiate in good faith for a period
of 30 days to resolve any controversy or claim arising out of or relating to
this Agreement or the breach thereof.
(b)    After expiration of the 30-day period contemplated by Section 8.10(a),
such controversy or claim, including any claims for breach of this Agreement,
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. Apricus, the Rights Agent and/or the Holders’ Representative may
initiate an arbitration for any matter relating to this Agreement. The number of
arbitrators shall be three. Within 15 days after the commencement of
arbitration, each party shall select one person to act as arbitrator, and the
two selected shall select a third arbitrator within 15 days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association. The place of the arbitration shall be New
York, NY. The arbitrators shall be lawyers or retired judges with experience in
the life sciences industry and with mergers and acquisitions. Except as may be
required by law, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of both parties (provided, that the Rights Agent may disclose to the
Holders any such information without the consent of Apricus). Any award payable
in favor of the Holders or the Rights Agent as a result of arbitration shall be
distributed to the Holders on a pro rata basis, based on the number of CVRs held
by each Holder. Apricus shall pay all fees and expenses of the arbitration
forum, including the costs and expenses billed by the arbitrators in connection
with the performance of their duties described herein; provided, that if the
arbitrator rules in favor of Apricus, the Arbitrator’s fees and expenses shall
be offset against the CVR Payment Amount, if any, or any future CVR Payment
Amount to be made thereafter. Each party shall be responsible for its own
attorney fees, expenses and costs of investigation.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






20

--------------------------------------------------------------------------------






Exhibit 10.1


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.
SEELOS THERAPEUTICS, INC.
By:    
Name:     
Title:    
APRICUS BIOSCIENCES, INC.
By:    
Name:     
Title:    
[HOLDERS’ REPRESENTATIVE]
By:    
Name:     
Title:    
[RIGHTS AGENT]
By:    
Name:     
Title:    








--------------------------------------------------------------------------------






Exhibit 10.1


Schedule 1


Rights Agent Fees and Expenses








--------------------------------------------------------------------------------






Exhibit 10.1


Schedule 2


Vitaros Assets


All rights and obligations pursuant to the following agreements:


1.
Asset Purchase Agreement, dated as of February 3, 2009, by and between Warner
Chilcott Company, Inc. and Apricus Biosciences, Inc. (formerly NexMed, Inc.).

2.
License Agreement, effective as of February 3, 2009, by and between Apricus
Biosciences, Inc. (formerly NexMed, Inc.) and Warner Chilcott Company, Inc.

3.
License Agreement and Amendment, effective as of September 9, 2015, by and
between Warner Chilcott Company, LLC (successor-in-interest to Warner Chilcott
Company, Inc.) and NexMed (U.S.A.), Inc.





